 

AO 91 (Rev. 1/11) Criminal ase. J:19-cr-02072-MV Document 1 Filed 10/24/18 Page 1 of 6

UNITED STATES DISTRICT CourT KFULED

for the UNITED STATES DISTRICT COURT
C
Stateand _ District of New Mexico ALBUQUERQUE, NEW MEXIC
United States of America ) OCT 24 2018
Vv. )
) Case No.
[6-MJ-3YS7
TAVIS WASHBURN )
YEAR OF BIRTH 1992 )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02/15/2018 in the county of San Juan in the
State and Districtof == New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. 1112 Involuntary Manslaughter
Title 18 U.S.C. 113(a)(6) Assault Resulting in Serious Bodily Injury
Title 18 U.S.C. Section 1153 Crimes Occurring in Indian Country

This criminal complaint is based on these facts:

Continued on the attached sheet.

Complainant's signature

Kalon Fancher Special Agent FBI

Printed name and title

Sworn to before me and signed in my presence.

     

Date: 10/24/2018

‘Judge 's Signature

City and state: | Farmington, New Mexico — ___ B. Paul Briones United States Magistrate Judge
Printed name and title

 
 

Case 1:19-cr-02072-MV Document1 Filed 10/24/18 Page 2 of 6

AJ/AUSA
NEW MEXICO
ALBUQUERQUE, NEW MEXICO
State of New Mexico )
County of San Juan )

1.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Kalon Fancher being duly swom, hereby, depose and state as follows:
I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI) and have
been employed in that capacity since February 2012. I am currently assigned to the
Albuquerque Division of the FBI, and have primary investigative responsibility in violent
crimes occurring in Indian Country such as robbery, aggravated assaults, assaults on

Federal Officers, and homicide.

The information set forth in this affidavit has been derived from an investigation
conducted by SA Kalon Fancher, Farmington Resident Agency of the FBI , Criminal
Investigators (CI) of the Navajo Department of Criminal Investigations (NDCI), and/or
communicated to me by other sworn law enforcement officers as well as witnesses. The
following information does not contain all items known to me but rather is used to
establish sufficient probable cause for the crimes of Involuntary Manslaughter and
Assault Resulting in Serious Bodily Injury, which occurred in the special jurisdiction of

Indian Country.
 

 

Case 1:19-cr-02072-MV Document1 Filed 10/24/18 Page 3 of 6

RELEVENT STATUTES

3. This investigation concerns an alleged violation of :
Title 18 U.S.C. Section 1112 Involuntary Manslaughter
Title 18 U.S.C. Section 113(a)(6) Assault Resulting in Serious Bodily Injury
Title 18 U.S.C. Section 1153 Crimes Occurring in Indian Country

PROBABLE CAUSE

4. On the evening of February 15, 2018, Navajo Police Department Officers were
dispatched to a motor vehicle crash which occurred near the Littlewater Express store on
United States Highway 491 near Littlewater, New Mexico which is located within the
exterior boundaries of the Navajo Nation. The responding police officers found a
deceased male who was located in the front seat passenger of a 2008 Kia Spectra bearing
New Mexico License plate JTZ804 (hereinafter referred to as V-1). The decedent, who
was subsequently identified and will hereinafter be referred to as JOHN DOE-1, was an
enrolled member of the Navajo Nation Indian Tribe. Based on interviews conducted by
law enforcement it was determined that JOHN DOE-1’s brother, TAVIS WASHBURN,
Year of Birth: 1992, (hereinafter referred to as WASHBURN) was driving V-1 South on
New Mexico Highway 491 at a high rate of speed and collided with a black 2015 GMC
Sierra bearing new Mexico license plate 4644FR (hereinafter referred to as V-2).
WASHBURN is an enrolled member of the Navajo Nation Indian Tribe. V-1 was also

occupied by Washburn’s 2-year-old son, hereinafter be referred to JOHN DOE-2. NDCI

CI Wilson Charley notified the FBI of the details related to the vehicle crash.

 

 
 

 

Case 1:19-cr-02072-MV Document1 Filed 10/24/18 Page 4 of 6

5. On April 4, 2018, Affiant spoke to WASHBURN and advised him of his Miranda Rights.
WASHBURN agreed to speak with Affiant and stated he had went to JOHN DOE-1’s
house which is located in Sanostee, NM, earlier that morning to “have some drinks.” He
stated JOHN DOE-1 wanted to travel to Shiprock, NM “‘to pick up his EBT card.”
WASHBURN stated his 2 year old son, JOHN DOE-2, was secured in his child seat in
the back seat of (V-1). WASHBURN stated they traveled to Shiprock, NM and when
they were finished in Shiprock he “was in a rush” to get back to Sanostee to pick up his
common law wife from work. WASHBURN estimated that he was driving (V-1) “75-
80” miles per hour from Shiprock to Littlewater and he estimated that he was driving

“about 60” miles per hour when he collided with (V-2).

6. During the investigation it was determined that the posted speed limit on U.S. highway

491 in Littlewater, NM, the location of the vehicle crash, is 45 miles per hour.

7. WASHBURN stated he had drank “less than half of a pint” of vodka while he was at
JOHN DOE-1’s house. He stated when he, JOHN DOE-1, and JOHN DOE-2 were
traveling to Shiprock from JOHN DOE-1’s house in Sanostee, NM “I might have had
one” alcoholic drink. WASHBURN stated he did not have any alcoholic beverages that

day after they left Shiprock, NM.

8. WASHSBURN stated he was transported from the scene to the Northern Navajo Medical
Center (NNMC) by an ambulance where he was treated for his injuries he had sustained

as a result of the crash. Law Enforcement recovered the medical records from the

 

 
 

10.

11.

 

Case 1:19-cr-02072-MV Document1 Filed 10/24/18 Page 5 of 6

NNMC related to the treatment WASHBURN received on February 15, 2018. The
NNMC conducted lab tests on WASHBURN ’s blood on the date of his admission into

the facility and found that WASHBURN had a blood alcohol content (BAC) of .258.

JOHN DOE-2 was flown from the scene of the vehicle crash to the hospital where he was
treated for his injuries he sustained during the vehicle crash. According to medical
records, JOHN DOE-2 sustained a broken left leg, a fractured left arm, liver lacerations,

and two small pneumothorax.

JOHN DOE-1 was flown from the scene of the vehicle crash to the San Juan Regional

Medical Center where he died from the injuries he sustained during the vehicle crash.

SUMMARY
In view of the above facts, the affiant submits there is probable cause to believe that
TAVIS WASHBURN, who is an enrolled member of the Navajo Nation Indian Tribe,
with a year of birth of 1992, while in the commission of an unlawful act not amounting to
a felony, that is while operating a motor under the influence of alcohol, speeding, and
reckless driving, and while driving without due caution and circumspection, unlawfully
killed JOHN DOE-1, in violation of title 18, United States Code, Section 1112,
Involuntary Manslaughter, and assaulted JOHN DOE-2, in violation of Title 18, United
States Code, Section 113(a)(6). The above conduct occurred within the boundaries of the
Navajo Nation Indian Reservation, in violation of title 18, United States Code, Section

1153, Crime occurring in Indian Country.
 

 

 

Case 1:19-cr-02072-MV Document1 Filed 10/24/18 Page 6 of 6

I swear that this information is true and correct to the best of my knowledge and belief.

Affiant
Special Agent Kalo cher
Federal Bureau of Investigation

Subscribed and sworn before me
onthis 24 dayofQOctober , 2018.

  
   

United States Magistrate Judge

 
